Military pay; retired pay; promotion subsequent to retirement; right to increased retired pay. — Plaintiff, who was retired for physical disability on June 11, 1945, sues to *704recover the difference between the retired pay he has been receiving based on the rank of major and the retired pay of a lieutenant colonel, on the ground that his promotion to the higher rank on November 12, 1947, without any increase in retired pay under the Army’s terminal leave promotion policy, should have been made retroactive to the first day of his terminal leave and should have resulted in his receiving retired pay based on such higher rank. The case came before the court on cross-motions for summary judgment. Upon consideration thereof, together with briefs and oral arguments of the parties, and on the basis of its decision in Carter v. United States, 152 Ct. Cl. 334, the court ordered, on September 28,1962, that the petition be dismissed. Plaintiff’s motion for rehearing was denied December 5, 1962.